Per Curiam.
The judgment in this case is affirmed, for the reasons stated by the Chief Justice in delivering the opinion of the Supreme Court.
*748We think that the charge of the trial judge did not amount to a direction of a verdict for the state, although the necessary logical result of his charge was a verdict of guilty. It is unnecessary, therefore, to pass upon the right of the court to direct a verdict for the state upon the trial of an indictment.
For affirmance—The Chancellor, Garrison, Swayze, Parker, Bergen, Yoorhees, Kalisch, Bogert, Yredenburgh, Yroom, Congdon, White, JJ. 12.
For reversal—None.